Judgment, Supreme Court, Bronx County (Robert L. Cohen, J.), rendered on or about January 28, 2003, convicting defendant, after a nonjury trial, of assault in the second degree and criminal possession of a weapon in the fourth degree, adjudicating him a youthful offender, and sentencing him to an aggregate term of 5 years’ probation and 75 hours of community service, unanimously affirmed.
The verdict was based on legally sufficient evidence and was *313not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). Under the circumstances of their use, the work boots with which defendant kicked the prone victim constituted a dangerous instrument (see People v Carter, 53 NY2d 113, 116 [1981]; People v Taylor, 276 AD2d 933 [2000], lv denied 96 NY2d 788 [2001]; People v Lappard, 215 AD2d 245 [1995], lv denied 86 NY2d 737 [1995]). Concur— Andrias, J.P., Saxe, Nardelli, Catterson and Malone, JJ.